Title: To Thomas Jefferson from William C. C. Claiborne, 22 October 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  Dear Sir,
                  New-Orleans October 22d. 1804.
               
               Since my last Letter, I have filled the Blank in the Marshalls commission, with the Name of Francis Joseph Le’Breton Dorgonoy, and administered to him the Oaths of Office.—This Gentleman is a Native of Louisiana; an independent Farmer, and possessing (as is stated to me) inflexible Integrity. Mr. Dorgonoy is also an American in sentiment and feeling; he has of late given umbrage to some Inhabitants here, by giving his opinions very freely relative to the Spanish Government—But I understand, he is generally respected as a man of sense and Integrity—Mr. Dorgonoy speaks the English Language.
               Neither of the Judges have arrived, nor do I know when I may expect them. Colo: Kirbey was a few weeks ago at Fort Stoddart; and said to be very unwell;—I have written to him; but no answer is yet returned.
               The presence of the Judges, would be of great public Utility; But their absence at this time is to themselves of great Importance; their approach to the city, might be attended with sudden Death. The Fever has greatly abated; But I learn from the Physicians, that Strangers who venture into the City, very generally take the Fever, & rarely escape:—It is expected however, that in a very few Days we shall have Cold Nights accompanied with frost, and then the health of the City, & the purity of its Air, will be restored;—
               Captain Gregg a valuable officer died a few Days ago at the encampment near this City; Some imprudent Person in announcing his Death in the Papers closed the Account by stating “and some of the barbarous Inhabitants rejoice in their fate”; meaning the death of an American Soldier. This Calumny against the Louisianians excited a great share of their Resentment.—The Printer however, has made a full apology for his Imprudence; and the unfortunate Death of Lieutent Powell of the Army, who died on this morning in the City, has furnished some of the Louisianians an opportunity to prove, how ungenerous was the publication alluded to: I have ordered the Militia Officers to attend Lieutenant Powell’s funeral, and some of the Militia Lieutenants will be the pall Bearers.
               I pray Almighty God to preserve you in health and happiness.—
               I am Dear Sir, With great respect Your faithful friend!
               
                  
                     William C. C. Claiborne
                  
               
            